AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                                   FILED IN THE
                                                                                                                    U.S. DISTRICT COURT
                                                                     for the_                                 EASTERN DISTRICT OF WASHINGTON

                                                        Eastern District of Washington
       CHARLES JOSEPH REEVIS, also known as
                                                                                                                Jul 14, 2021
           RealRoyalPowerandTruemagic,                                                                             SEAN F. MCAVOY, CLERK
                                                                       )
                             Plaintiff                                 )
                                v.                                     )      Civil Action No. 2:21-CV-00055-RMP
U.S DEPARTMENT OF JUSTICE FBI MISCONDUCT DIVISION, SPOKANE
      COUNTY SUPERIOR COURT and STATE OF WASHINGTON                    )
   DEPARTMENT OF SOCIAL AND HEALTH BEHAVIORAL HEALTH                   )
         ADMINISTRATION EASTERN STATE HOSPTILE,

                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: This action is DISMISSED with prejudice as frivolous, malicious, and for failure to state a claim upon which relief may
’
              be granted under 28 U.S.C. § 1915(e)(2).




This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge                               Rosanna Malouf Peterson




Date: 7/14/2021                                                             CLERK OF COURT

                                                                             SEAN F. McAVOY

                                                                             s/ Courtney Piazza
                                                                                          (By) Deputy Clerk

                                                                             Courtney Piazza
